   Case 3:21-cv-00121-JWD-EWD        Document 55   08/10/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT

                  MIDDLE DISTRICT OF LOUISIANA



BROOK PLAISANCE, ET AL.                                      CIVIL ACTION

VERSUS

STATE OF LOUISIANA, ET AL.                          NO. 21-00121-BAJ-EWD



                          ORDER OF RECUSAL

   I hereby recuse myself from this matter.



                          Baton Rouge, Louisiana, this 10th day of August, 2021



                                   _____________________________________
                                   JUDGE BRIAN A. JACKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
